Petition for Writ of Mandamus Denied and Memorandum Opinion filed
December 30, 2003








 















 


Petition for Writ of
Mandamus Denied and Memorandum Opinion filed December 30, 2003.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-01380-CV
____________
 
IN RE W& F TRANSPORTATION,
INC., E.H. WILHELM, SR., and 
MARGARET D. WILHELM d/b/a W & F TRANSPORTATION, Relators
 

 


ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS

 

 
M E M O R A N D U M   O
P I N I O N
On December 17, 2003, relators
filed a petition for writ of mandamus in this Court.  See Tex.
Gov=t. Code Ann. ' 22.221 (Vernon Supp. 2003); see
also Tex. R. App. P. 52.  In their petition, relators
seek to compel the Hon. R. Jack Cagle, presiding judge of Harris County Civil
Court at Law No. 1, to set aside his turnover order and order appointing a
receiver entered September 25, 2003, in cause number 750,292, styled Cindy
and Ricky Wilhelm v. W & F Transportation, Inc., E.H. Wilhelm, Sr., and
Margaret D. Wilhelm d/b/a W & F Transportation.
Relators failed to establish the absence of
an adequate remedy at law.  Accordingly,
we deny relator=s petition for writ of mandamus. 
PER CURIAM
 
Petition Denied
and Memorandum Opinion filed December 30, 2003.
Panel consists of
Chief Justice Hedges and Justices Anderson and Seymore.